—In an action, inter alia, to recover damages for malicious prosecution, Richard L. Giampa, attorney for the *421plaintiff, appeals, by permission, from four orders of the Supreme Court, Westchester County (Donovan, J.), dated May 10, 2000, and two orders of the same court, dated May 31, 2000, each of which summarily adjudged him to be in criminal contempt of court and imposed a fine.
Ordered that the orders are reversed, on the law, without costs or disbursements, and the contempt adjudications are vacated.
We find no basis in the record for the determinations summarily adjudicating the appellant to be in contempt of court. The record does not show that the appellant acted for any reason other than to protect the record in the best interests of his client (see, Matter of Traynor v Lange, 178 AD2d 481; Matter of Singer v Groh, 99 AD2d 758; Matter of Marino v Burstein, 72 AD2d 814). Altman, J. P., Goldstein, McGinity and Schmidt, JJ., concur.